                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
CHARLES W. GOULD,              :
                               :
          Petitioner,          :    Civ. No. 18-9406 (NLH)
                               :
     v.                        :    OPINION
                               :
WILLIE BONDS, et al.,          :
                               :
          Respondents.         :
______________________________:

APPEARANCES:
Charles W. Gould, No. 693505/C-398136
South Woods State Prison
215 South Burlington Road
Bridgeton, NJ 08302
     Petitioner pro se

Patrick Daniel Isbill
Camden County Prosecutor’s Office
25 North Fifth Street
Camden, NJ 08102
     Counsel for Respondents

HILLMAN, District Judge

     Petitioner Charles Gould (“Petitioner”), a prisoner

presently incarcerated at South Woods State Prison in Bridgeton,

New Jersey, has filed a Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 (the “Petition”).    (ECF No. 1.)

Respondents Willie Bonds and the Attorney General for the State

of New Jersey (“Respondents”) filed an Answer to the Petition

(the “Answer”).   (ECF No. 9.)   For the following reasons, the

Court will deny the Petition and a certificate of appealability

will not issue.
  I.     BACKGROUND

       In its opinion on direct appeal, the Superior Court of New

Jersey, Appellate Division, provided the following summary of

the factual background of Petitioner’s case:

            Around 4:00 p.m. on March 30, 2010, Brandon
            Adams was standing at the corner of Rand and
            Thorndyke in Camden selling drugs with Kelly
            Robinson who was acting as a look-out.
            Alcedes Santori walked past the two men and
            greeted Adams. Santori continued toward a
            friend's house nearby. While in the house,
            Santori noticed Victoria Long outside and
            went down to smoke a cigarette with her.
            Long only had one cigarette so she walked
            toward Adams to see if he had any. Long
            returned with a cigarette and then walked
            with Santori back towards Adams.

            As Santori and Long approached Adams, they
            noticed two men. One stayed at the corner
            while the other, armed with a handgun,
            approached Adams. The gunman, later
            identified as defendant, put the gun to
            Adams's stomach and demanded his money.
            Adams appeared to recognize the gunman and,
            at first, thought he was joking. Once he
            realized the gunman was serious, Adams
            turned over his money.

            Defendant then ordered Adams to take him to
            where his “stash” of drugs was hidden. Adams
            directed defendant to an alleyway where he
            had kept some of his drugs, but explained
            that there were no drugs there. Defendant
            became irate and shot Adams five times,
            causing severe injuries to his arm, stomach
            and liver. Defendant then left with the
            other person.

            After the shooting, Santori and Long fled
            back to their friend's house. Adams followed
            them and asked them to call an ambulance.
            When the ambulance did not arrive promptly,

                                  2
Long and her brother, Michael Leslie, drove
Adams to Cooper University Hospital. Adams
underwent several surgeries to repair
injuries from gunshot wounds to his abdomen
and liver, and two fractured bones in his
right arm.

New Jersey State Trooper Arthur Barilotti
led the investigation into Adams's shooting.
Barilotti conducted a tape-recorded
interview of Robinson who provided a
description of the gunman. Robinson said he
had seen the gunman before.

The following day, Barilotti went back to
the hospital to question Adams. While Adams
provided a description of the gunman, he
would not cooperate further with the
investigation. Barilotti learned from
Michael Leslie, Long's brother, that the
“the word on the street” was that the
shooter's nickname was “Mister.”

On April 1, 2010, Adams's mother, Jean
Adams, contacted the Camden Police
Department and informed them that her son
told her that a man named “Mister” had shot
him, but he did not want her to tell the
police because he did not want to be known
as a “snitch.” After speaking with Ms.
Adams, Detective Barilotti returned to the
hospital with her. Ms. Adams went into her
son's room first, while Barilotti waited
outside the room. Barilotti heard Adams
yelling at his mother for talking to the
police and told her that he could be in
danger now. After hearing this, Barilotti
entered the hospital room to try and speak
with Adams but he became angry and refused
to provide any information.

After learning that defendant was known as
“Mister,” Barilotti prepared a photo array
for the three eyewitnesses to the shooting,
Long, Santori and Robinson. Santori picked
up defendant's photo, hesitated, but did not
identify any of the photos as the shooter.

                      3
While the police were transporting Santori
home, he began to cry and expressed concern
for his family's safety. Trooper Michael
Legati asked him if he saw the shooter in
the photo array and he responded that it was
number four, “Mister.” The police, however,
were not able to obtain a formal statement
from Santori.

Long was shown the same photo array and
identified defendant, whom she knew as
“Mister.” She told police that the way
“Mister” shot Adams was not right and that
it seemed “personal.”

Robinson viewed the photo array and also
identified defendant as the shooter. He said
he was “positive it's him,” and that he was
“a hundred percent” positive. Robinson then
explained that “Mister” threatened him the
night of the shooting and said what happened
to Adams could happen to him.

At trial, Long, Santori and Robinson all
denied identifying defendant as the shooter
in the photo arrays. The State conducted
a Gross hearing to determine if the
witnesses' prior inconsistent statements
identifying defendant could be admitted. The
trial court found these pre-trial
identifications to be reliable and permitted
their admission.

During the trial, Adams was called as a
witness for defendant and testified that he
was able to see who shot him and Adams was
not the shooter. On cross-examination, the
State asked Adams whether he told his mother
that “Mister” was the person who shot him.
When he denied this, the trial court
permitted the State to call Ms. Adams as a
rebuttal witness. Ms. Adams testified that
while Adams was in the hospital he told her
that “someone named ‘Mister’ shot him.” She
indicated that Adams described “Mister” as a
light-skinned male who wore glasses.


                      4
           Defendant told her not to tell anyone about
           this.

           Defendant did not testify on his behalf.

State v. Gould, A-2756-11T3, 2013 WL 5300618, at *1–3 (N.J.

Super. App. Div. 2013) (internal footnotes omitted).

     Petitioner was sentenced to an aggregate term of twenty-

five years imprisonment.    (ECF No. 9-3.)       The Appellate Division

affirmed Petitioner’s conviction and sentence.         See id. at *7.

On April 4, 2014, the New Jersey Supreme Court denied

Petitioner’s application for a writ of certiorari.         See State v.

Gould, 88 A.3d 936 (N.J. 2014).

     Thereafter, Petitioner filed a petition for post-conviction

relief (“PCR”).    (ECF No. 9-13.)       Following oral argument, the

PCR court denied Petitioner’s application.         (ECF No. 9-35 at 2.)

The Appellate Division affirmed the PCR court’s denial but

remanded the matter for a correction of the judgment of

conviction to reflect the accurate period of parole

ineligibility.    See State v. Gould, A-5052-14T1, 2017 WL

4079023, at *5 (N.J. Super. Ct. App. Div. Sept. 15, 2017).         The

New Jersey Supreme Court denied Petitioner’s request for a writ

of certiorari.    See State v. Gould, 180 A.3d 697 (N.J. 2018).

     In May 2018, Petitioner filed the instant habeas petition,

pro se.   (ECF No. 1 at 16.)   Petitioner raises claims of

prosecutorial misconduct, trial court error, and ineffective


                                     5
assistance of appellate counsel.       (See generally ECF No. 1-4.)

On August 28, 2018, Respondents filed an answer opposing

Petitioner’s § 2254 application.       (ECF No. 9.)

  II.   STANDARD OF REVIEW

     A petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 is the proper mechanism for a state prisoner to challenge

the fact or duration of his confinement where the petitioner

claims his custody is in violation of the Constitution or the

laws of the United States.     See 28 U.S.C. § 2254(a); Cullen v.

Pinholster, 563 U.S. 170, 181 (2011); Preiser v. Rodriquez, 411

U.S. 475, 498-99 (1973).     A habeas petitioner bears the burden

of establishing his entitlement to relief for each claim

presented in the petition. See Harrington v. Richter, 562 U.S.

86, 98 (2011).

     The standard used in reviewing habeas claims under § 2254

depends on whether those claims have been adjudicated on the

merits by the state court.     If they have not been adjudicated on

the merits, the Court reviews de novo both legal questions and

mixed factual and legal questions.       See Appel v. Horn, 250 F.3d

203, 210 (3d Cir. 2001).     If the state court adjudicated the

claim on the merits, then 2254(d) limits the review of the state

court’s decision as follows:

          An application for a writ of habeas corpus
          on behalf of a person in custody pursuant to
          the judgment of a State court shall not be

                                   6
          granted with respect to any claim that was
          adjudicated on the merits in State court
          proceedings unless the adjudication of the
          claim –

          (1)   resulted in a decision that was
                contrary to, or involved an
                unreasonable application of, clearly
                established Federal law, as determined
                by the Supreme Court of the United
                States; or

          (2)   resulted in a decision that was based
                on an unreasonable determination of the
                facts in light of the evidence
                presented in the State court proceeding
                . . . .

28 U.S.C. § 2254(d).

     If a claim has been adjudicated on the merits in state

court, 1 this Court has “no authority to issue the writ of habeas

corpus unless the [state court’s] decision ‘was contrary to, or

involved an unreasonable application of, clearly established

Federal Law, as determined by the Supreme Court of the United


1    “[A] claim has been adjudicated on the merits in State
court proceedings when a state court has made a decision that
finally resolves the claim based on its substance, not on a
procedural, or other, ground.” Lewis v. Horn, 581 F.3d 92, 100
(3d Cir. 2009) (quoting Thomas v. Horn, 570 F.3d 105, 117 (3d
Cir. 2009)). “Section 2254(d) applies even where there has been
a summary denial.” Pinholster, 563 U.S. at 187. “In these
circumstances, [petitioner] can satisfy the ‘unreasonable
application’ prong of § 2254(d)(1) only by showing that ‘there
was no reasonable basis’ for the [state court’s] decision.” Id.
(quoting Harrington v. Richter, 562 U.S. 86, 98 (2011); see also
Johnson v. Williams, 568 U.S. 289, 301 (2013) (“When a state
court rejects a federal claim without expressly addressing that
claim, a federal habeas court must presume that the federal
claim was adjudicated on the merits – but that presumption can
in some limited circumstances be rebutted.”).
                                 7
States,’ or ‘was based on an unreasonable determination of the

facts in light of the evidence presented in the State court

proceeding.’”   Parker v. Matthews, 567 U.S. 37, 40 (2012)

(quoting 28 U.S.C. § 2254(d)).

     A court begins the analysis under § 2254(d)(1) by

determining the relevant law clearly established by the Supreme

Court.   See Yarborough v. Alvarado, 541 U.S. 652, 660 (2004).

Clearly established law “refers to the holdings, as opposed to

the dicta, of [the Supreme Court’s] decisions as of the time of

the relevant state-court decision.”   Williams v. Taylor, 529

U.S. 362, 412 (2000).   A court must look for “the governing

legal principle or principles set forth by the Supreme Court at

the time the state court renders its decision.”   Lockyer v.

Andrade, 538 U.S. 63, 71-72 (2003).   “[C]ircuit precedent does

not constitute ‘clearly established Federal law, as determined

by the Supreme Court,’ [and] therefore cannot form the basis for

habeas relief under AEDPA.”   Parker, 567 U.S. at 48-49 (quoting

28 U.S.C. § 2254(d)(1)).

     A decision is “contrary to” a Supreme Court holding within

28 U.S.C. § 2254(d)(1), if the state court applies a rule that

“contradicts the governing law set forth in [the Supreme

Court’s] cases” or if it “confronts a set of facts that are

materially indistinguishable from a decision of [the Supreme

Court] and nevertheless arrives at a [different result.]”

                                 8
Williams, 529 U.S. at 405–06.    Under the “‘unreasonable

application’ clause of § 2254(d)(1), a federal habeas court may

grant the writ if the state court identifies the correct

governing legal principle from [the Supreme Court’s] decisions

but unreasonably applies that principle to the facts of the

prisoner’s case.”    Williams, 529 U.S. at 413.   “[A]n

unreasonable application of federal law,” however, “is different

from an incorrect application of federal law.”     Harrington v.

Richter, 562 U.S. 86, 101 (2011) (quoting Williams, 529 U.S. at

410).

  III. DISCUSSION

          A. Prosecutor’s Misuse of Testimonial Hearsay

     In his first ground for relief, Petitioner submits that the

prosecutor’s introduction of hearsay testimony from non-

testifying witnesses violated his rights under the Confrontation

Clause.    (ECF No. 1-4, at 5-7.)   Specifically, Petitioner

contends that Detective Barilotti improperly testified about

out-of-court statements obtained from individuals who did not

testify at trial.    (Id.)

     Throughout trial, defense counsel attacked Detective

Barilotti’s investigation as having focused on Petitioner, also

known as “Mister”, based solely upon speculation and “the word

on the street.”    (ECF No. 9-28, at 15; ECF No. 9-32, at 21.)     On

cross-examination of Detective Barilotti, the defense attempted

                                    9
to emphasize this point by eliciting testimony from Detective

Barilotti that two individuals who were not called as witnesses

at trial had identified Petitioner as the shooter based solely

upon “the word on the street.”   (ECF No. 9-31, at 11.)

          Defense Counsel: Detective, isn’t [it] true
          that before the photo array was prepared you
          had actually only heard the name “Mister”
          from two people?

          Detective Barilotti: That’s correct.

          Defense Counsel: And neither one of those
          people were witnesses to the shooting?

          Detective Barilotti: That’s correct.

          Defense Counsel: Isn’t it also true that one
          of these two witnesses was Mr. Michael
          Leslie?

          Detective Barilotti: Yes—That gave a
          statement, yes.

          Defense Counsel: When he gave a statement he
          prefaced it with “the word on the street
          was”?

          Detective Barilotti: Yes.

          Defense Counsel: So, isn’t it also true that
          the other witness who came up with the name
          “Mister” was Brandon Adam[‘s] mother?

          Detective Barilotti: Yes.

          Defense Counsel: And she didn’t even know
          who “Mister” was?

          Detective Barilotti: No, she didn’t.

          Defense Counsel: So, that was just a name
          that was out there initially as part of the
          investigation, correct?

                                 10
            Detective Barilotti: Not for Jean Adams, no.
            I don’t know if I could say who -- who Jean
            Adams was told by.

            Defense Counsel: The fact of the matter is
            she didn’t know who -- Jean Adams didn’t
            know who “Mister” was?

            Detective Barilotti: No, She didn’t know who
            he was.

            Defense Counsel: But, it was a nickname you
            were familiar with. Is that correct?

            Detective Barilotti: Up until -- Yeah, when
            I first received the name from Michael
            Leslie.

            Defense Counsel: Who had -- Who was not a
            witness?

            Detective Barilotti: Who was not a witness.

(Id. at 11-12.)

       To rebut this testimony on redirect examination, the

prosecutor elicited testimony from Detective Barilotti that

demonstrated the investigation into Petitioner had not been

predicated solely upon “the word on the street.”    (Id. at 27-

52.) Detective Barilotti testified that Michael Leslie had

driven Brandon Adams to the hospital after he was shot and that

Brandon Adam’s mother, Jean, had contacted police informing them

her son had told her “Mister” shot him.    (Id. at 32-34, 39.)

Detective Barilotti also detailed the other evidence which led

to the investigation of Petitioner as the shooter.      (Id. at 46-

47.)

                                 11
     On direct appeal, the Appellate Division denied

Petitioner’s claim that Detective Barilotti’s testimony violated

Petitioner’s due process rights.       See Gould, 2013 WL 5300618, at

*3-5.   The Appellate Division found that the trial court

“correctly permitted the State to elicit otherwise inadmissible

hearsay in order to refute defendant’s claim that Detective

Barilotti arbitrarily focused his investigation on defendant”

since defense counsel had “opened the door into that line of

questioning.”    Id. at *5.   The Appellate Division added that the

evidence had also not been offered for the truth of the matter

asserted, but rather to counter defense counsel’s attack on the

investigation.    See id.

     The Confrontation Clause under the Sixth Amendment provides

that, “[i]n all criminal prosecutions, the accused shall enjoy

the right ... to be confronted with the witnesses against him.”

U.S. Const. amend. VI; see also Crawford v. Washington, 541 U.S.

36, 42 (2004).    Subject to certain well-delineated exceptions,

this clause bars the admission of testimonial statements from

witness who did not appear at trial, otherwise known as hearsay.

See id. at 53-54.    The Confrontation Clause, however, “does not

bar the use of testimonial statements for purposes other than

the truth of the matter asserted.”      Williams v. Illinois, 567

U.S. 50, 70 (2012) (internal quotation marks omitted).

     Here, Petitioner does not point to, and this Court is

                                  12
unaware of, any Supreme Court case law holding that a

Confrontation Clause violation occurs where a defendant opens

the door to hearsay evidence.   See Caines v. Ricci, Civ. No. 10-

3643, 2012 WL 4743128, at *7 (D.N.J. Oct. 2, 2012) (“Respondents

correctly contend that before and after Crawford, federal courts

found no Confrontation Clause violation where the defendant

‘opened the door’ to hearsay evidence.”).   Several federal

circuit courts of appeal to address the issue have held that

defense counsel can indeed “open the door” to otherwise

inadmissible hearsay.   See United States v. Quinones-Chavez, 641

F. App’x 722, 725 (9th Cir. 2016) (holding testimony did not

violate the Confrontation Clause of non-testifying witness where

defense counsel “opened the door by eliciting testimony

concerning those witnesses”); United States v. Ceballos, 789

F.3d 607, 617 (5th Cir. 2015); United States v. Lopez-Medina,

596 F.3d 716, 733 (10th Cir. 2010) (“We . . .   believe a

defendant can open the door to the admission of evidence

otherwise barred by the Confrontation Clause.”); see also United

States v. Holmes, 620 F.3d 836, 842-43 (8th Cir. 2010)

(“Crawford did not change the rule that a defendant can waive

his right to confront witnesses by opening the door to the

admission of evidence otherwise barred by the Confrontation

Clause” (internal citation and quotation marks omitted)); see

United States v. Chance, 306 F.3d 356, 385 (6th Cir. 2002)

                                13
(“[W]here one party has ‘opened the door’ on an issue, the

opponent, in the trial court’s discretion, may introduce

evidence on the same issue to rebut any false impression that

may have been created by the earlier admission of evidence.”).

     In the instant case, defense counsel intentionally elicited

testimony from Detective Barilotti about information provided by

Michael Leslie and Jean Adams in order to attack the

investigation into the case.   This action, as the trial court

and Appellate Division ruled, opened the door for the State to

reference these witnesses and to rebut the attack on the

investigation.   Additionally, as both state courts found, the

State did not use the evidence for the truth of the matter

asserted, but rather to refute the challenge to the integrity of

Detective Barilotti’s investigation.    Given the foregoing, this

Court does not find that the state court’s adjudication of this

issue was contrary to, or an unreasonable application of,

clearly established federal law.     Petitioner is not entitled to

relief on this claim.

       B. Wade Hearing

     In his second ground for relief, Petitioner alleges the

trial court violated his due process rights by failing to

conduct a Wade 2 hearing prior to trial.   (ECF No. 1-4, at 7-9.)


2 United States v. Wade, 388 U.S. 218, 242 (1967). Pursuant to
Wade, a hearing may be conducted outside the presence of the
                                14
Petitioner contends that if a Wade hearing had been conducted,

“most of, if not all of the eyewitness statements would have

been deemed inadmissible.”   (Id. at 7.)   Petitioner suggests

that each of the eyewitness identifications of him from a photo

array were impermissibly suggestive and the identification

process was so tainted that it resulted in an unreliable

identification.   (Id. at 8.)

     Petitioner raised this claim on direct appeal.    See Gould,

2013 WL 5300618, at *1.   The Appellate Division found that Wade

hearings are conducted based upon a motion made by the defense,

but neither Petitioner nor defense counsel ever requested a Wade

hearing.   See id. at *6. The Appellate Division added that even

if Petitioner had requested a hearing, however, the record still

did not support a finding that the photo array identifications

that were administered unfairly or were impermissibly

suggestive.   See id. at *6-7.

     In the instant § 2254 application, Petitioner does not cite

to any clearly established federal law which requires that

a trial court must sua sponte challenge an out-of-court

identification or conduct a Wade hearing in the absence of such

a challenge or request by a defendant at trial.    Further, this




jury to determine whether identification testimony should be
suppressed because the identification was obtained via unduly
suggestive means. Id. at 242.
                                 15
Court's review of relevant Supreme Court precedent suggests that

a state trial court has no such obligation.   In Watkins v.

Sowders, 449 U.S. 341, 349 (1981), the Supreme Court stated that

“under our adversary system of justice, cross-examination has

always been considered a most effective way to ascertain truth.”

Relying on the “time-honored process of cross-examination as the

device best suited to determine the trustworthiness of

testimonial evidence[,]” the Supreme Court explicitly rejected

the notion that a state criminal court is compelled to conduct a

hearing in every instance where the propriety of identification

procedures has been questioned by a defendant. Id.

     In light of the Supreme Court's holding in Watkins, this

Court cannot conclude the state trial court in this case was

compelled to sua sponte conduct a hearing where no challenge to

the propriety of the identification procedure had been made.

Moreover, Petitioner in this case had the opportunity to

challenge the trustworthiness of each eyewitnesses’ testimony

via the “time-honored process of cross-

examination.”   Id.   Accordingly, Petitioner has not demonstrated

that he suffered a due process violation, or that the state

courts’ adjudication of this clearly was contrary to, or an

unreasonable application of, clearly established federal law.

Petitioner is not entitled to relief on this claim.



                                 16
       C. Ineffective Assistance of Counsel

     In Petitioner’s third ground for relief, he raises four

claims of ineffective assistance of appellate counsel.    The

Sixth Amendment of the United States Constitution provides:

“[i]n all criminal prosecutions, the accused shall enjoy the

right ... to have the Assistance of Counsel for his defense.”

U.S. Const. amend. VI. The Supreme Court has recognized that

“the right to counsel is the right to the effective assistance

of counsel.”   Strickland v. Washington, 466 U.S. 668, 686 (1984)

(quoting McMann v. Richardson, 397 U.S. 759, 771 n.14 (1970)).

A showing of ineffective assistance of counsel requires two

components to succeed.   Id. at 687. The two requisite proofs are

as follows: (1) a defendant must show that counsel’s performance

was deficient; and (2) the defendant must show prejudice. Id.

     When a convicted defendant complains of deficient

performance, the defendant’s burden of proof is to show that the

conduct of counsel fell below an objective standard of

reasonableness. Id. at 688. Hence, “[j]udicial scrutiny of

counsel’s performance must be highly deferential.” Id. at 689.

To combat the natural tendency for a reviewing court to

speculate whether a different strategy at trial may have been

more effective, the Supreme Court has “adopted the rule of

contemporary assessment of counsel’s conduct.” Maryland v.

Kulbicki, 136 S. Ct. 2, 4 (2015) (quoting Lockhart v. Fretwell,

                                17
506 U.S. 364, 372 (1993)).   As to proving prejudice

under Strickland, “actual ineffectiveness claims alleging a

deficiency in attorney performance are subject to a general

requirement that the defendant affirmatively prove prejudice.”

466 U.S. at 693. To succeed on this proof, a defendant must show

“a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been

different.” Hinton v. Alabama, 134 S. Ct. 1081, 1088 (2014)

(quoting Padilla v. Kentucky, 559 U.S. 356, 366 (2010)). A

reasonable probability is a probability which sufficiently

undermines confidence in the outcome of the trial. Strickland,

466 U.S. at 694.

     Generally, appellate counsel has no obligation to raise

every claim on direct appeal. See Smith v. Robbins, 528 U.S.

259, 288 (2000); United States v. Sanders, 165 F.3d 248, 253 (3d

Cir. 1999). The decision of which issues to raise on appeal is a

strategic choice. See Smith, 528 U.S. at 288 (citing Jones v.

Barnes, 463 U.S. 745 (1983)).   The chief component of effective

appellate advocacy is the winnowing out of weaker claims in

favor of those with a greater chance of success. See Jones, 463

U.S. at 753.   “Declining to raise a claim on appeal, therefore,

is not deficient performance unless that claim was plainly

stronger than those actually presented to the appellate

court.” Davila v. Davis, 137 S. Ct. 2058, 2067 (2017).

                                18
     i.   Flawed Jury Instruction

     Petitioner asserts his appellate counsel should have argued

that the trial court improperly vouched for the credibility of

witness Victoria Long.   (ECF No. 1-4, at 9.)    Specifically,

Petitioner argues the trial court’s instruction to the jury

regarding witness identifications improperly indicated that Long

had identified Petitioner as the person who committed the

offense, despite Long’s trial testimony that Petitioner was not

the shooter.   (Id.; ECF No. 9-3, at 6-8, 13.)

     At trial, Long testified in front of the jury that she was

unable to remember ever providing a statement to police, ever

being shown a photo array of suspects, or ever speaking to law

enforcement at all.   (ECF No. 9-29, at 11.)    This testimony

contradicted previous information Long had provided to police.

(Id. at 25-26.)   After Long’s testimony, and upon the State’s

request, the trial court conducted a hearing to determine the

admissibility of Long’s previous statements to police where she

identified Petitioner as the shooter.   (Id. at 26; ECF No. 9-30,

at 116-120.)   The trial court permitted the State to introduce

Long’s previous statement to police identifying of Petitioner

from a photo array. (ECF No. 9-30, at 99-104.)

     During the final jury charge, the trial court instructed

the jury, in pertinent part:



                                19
          Now the state has presented testimony that
          on a prior occasion or occasions before this
          trial, certain witnesses identified Mr.
          Gould as the person who committed the
          offenses charged in the indictment. Those
          individuals include Kelley Robinson, Alcedes
          Santori and Victoria Long.

          Now according to the witnesses their
          identification of the defendant, Mr. Gould,
          was based upon observations and perceptions
          that they made of the perpetrator in
          proximity to the time the offense or
          offenses were being committed.

          It is your function to determine whether the
          identifications of the defendant, Charles
          Gould, are reliable and believable or
          whether they are based on a mistake or for
          any reason are not worthy of belief. You
          must decide whether it is sufficiently
          reliable evidence upon which to conclude
          that this defendant, Charles Gould, is the
          person who committed the offenses charged in
          the indictment.

(ECF No. 9-32, at 69-70.)

     Immediately following this charge, the trial court also

instructed the jury about prior inconsistent statements made by

witnesses.   (Id. at 74.)   This charge included, in relevant

part:

          Now evidence has been presented showing that
          at a prior time witnesses had said something
          or failed to say something which is
          inconsistent with the witness’ testimony at
          trial. Again, I refer to the witnesses
          Kelly Robinson, Alcedes Santori, and
          Victoria Long in this regard.

          Now this evidence may be considered by you
          as substantive evidence or proof of the
          truth of the prior contradictory statements

                                 20
          or omitted statements. However, before
          deciding whether the prior inconsistence
          statement or omitted statement reflects the
          truth in all fairness you will want to
          consider all the circumstances under which
          the statement or failure to disclose
          occurred.

          You may consider the extent of the
          inconsistency or omission and the importance
          or lack of importance of the inconsistency
          or omission on the overall testimony of the
          witness bearing on the witness’ credibility.

          [. . .]

          And remember Victoria Long saying that she
          didn’t even recall making any statements to
          the police.

          So, those are some of the explanations that
          were given by the witnesses. The extent to
          which such inconsistencies or omissions
          reflect the truth is for you, the jury, to
          determine. Consider their materiality in
          relation to the witness’ entire testimony
          and all of the evidence in this case: when,
          where and the circumstances under which they
          were said or omitted and the reasons the
          witnesses gave you therefor [sic] appear to
          be probable and logical.

(Id. at 74-76.)

     Petitioner first argued during his PCR proceedings that

appellate counsel had been ineffective for not arguing that the

trial court’s instructions “improperly vouched” for Long’s

credibility because they implied Long had identified Petitioner

as the shooter.   (ECF No. 9-13, at 13.)   The PCR court denied

this claim finding the trial court’s instructions were “entirely

appropriate and lawful,” and holding that “[t]he witnesses

                                21
recantation of their prior identification could be used for

credibility purposes, but did not take away the impact of their

prior observations and perceptions that they made of the

perpetrator in proximity to the time of the offense.”     (ECF No.

9-35, at 12.)   The Appellate Division summarily affirmed the PCR

court’s ruling, stating that further comment beyond the trial

court’s holding was unnecessary.     See Gould, 2017 WL 4079023, at

*4-5.

     For an incorrect jury instruction to warrant habeas relief,

the instruction must have “by itself so infected the entire

trial [such] that the resulting conviction violates due

process.”   Duncan v. Morton, 256 F.3d 189, 203 (3d Cir.

2001) (quoting Henderson v. Kibbe, 431 U.S. 145, 154 (1977)).

It is not enough that the instruction is merely “undesirable,

erroneous, or even universally condemned.”    Id.   To determine

the effect of an allegedly erroneous jury instruction on the

validity of a petitioner’s conviction, courts cannot judge the

instruction “in artificial isolation,” but must consider it “in

the context of the overall charge.”    Cupp v. Naughten, 414 U.S.

141, 146–47 (1973).

     Here, Petitioner is unable to demonstrate that his

appellate counsel was ineffective because the argument that the

trial court improperly vouched for Long is without merit and

thus, is not plainly stronger than the other claims appellate

                                22
counsel raised on direct appeal.       Long testified at trial that

Petitioner was not the shooter.    Detective Barilotti testified

that he spoke with Long after the shooting and that she had

identified Petitioner as the perpetrator of the crime.       In the

final jury charge, the trial court simply reiterated these facts

and instructed the jury to decide for themselves whether the

identifications had been reliable and to make their own

credibility determinations about the witnesses.       This charge did

not vouch in any way for the credibility of Long’s statement to

police over the credibility of her trial testimony.       Rather, the

court instructed that the jury was to judge for themselves

Long’s credibility and the reliability of her identification

based upon the testimony and evidence presented at trial.

Accordingly, the state courts’ adjudication of this claim was

not contrary to, or an unreasonable application of, clearly

established federal law.   Petitioner is not entitled to relief

on this claim.

    ii.   Curative Instruction

     Petitioner alleges appellate counsel was ineffective for

not arguing that the trial court erred in not providing a

curative instruction after Trooper Quinn’s testimony regarding

Petitioner’s guilt.   (ECF No. 1-4, at 9-10.)      Specifically,

Petitioner references the following testimony by Trooper Quinn.

(ECF No. 9-13, at 13.)   In explaining the circumstances

                                  23
surrounding Robinson’s identification, the following testimony

occurred:

            PROSECUTOR: Can you tell us what happened --
            how did you show the photos, the process?
            And show the ladies and gentlemen of the
            jury how you showed it.

            TROOPER QUINN: Basically, what we’ll do is
            put the photos down, show each photo at the
            time, and let the individual pick them.
            Typically -- They were all numbered 1
            through 6. As we go through, if an
            individual identifies one of the subjects,
            they will take that person (sic.), point at
            it and say “That’s him.”

            In this case, what [Robinson] did -- the
            subject immediately put his finger -- I
            believe he tapped twice, said “That’s him
            right there.”

            PROSECUTOR: Did he say anything after saying
            “That’s him?”

            TROOPER QUINN: “I have to look at the
            report. I can’t remember specifically, but
            he did say something.

            But after going through showing the last two
            photos, he went right back to Photo Number
            4. There was no doubt in my mind he had
            chosen the individual who did the shooting.

(ECF No. 9-30, at 68 (emphasis added).)

     Petitioner alleges that Trooper Quinn’s comment, “[t]here

was no doubt in my mind he had chosen the individual who did the

shooting,” required a curative instruction from the court, and

appellate counsel’s failure to litigate this issue on appeal




                                 24
amounted to ineffective assistance of counsel.       (ECF No. 1-4, at

9-10.)

     After this portion of Trooper Quinn’s testimony, defense

counsel did inform the trial court about her concerns over the

statement made and requested that the trial court provide a

curative instruction.     (ECF No. 9-31, at 3-4.)    The trial court,

after reviewing the record, declined to issue such an

instruction.   (Id. at 5.)    The court found that Trooper Quinn

had not expressed his opinion as to whether Petitioner was the

shooter, but rather that Trooper Quinn was referring to the

certainty expressed by Robinson during the photo array that

Petitioner was the perpetrator.     (Id. at 4-5.)

     Petitioner raised this claim of ineffective assistance of

counsel during his PCR proceedings.      (ECF No. 9-13, at 13.)     The

PCR court held that Petitioner could not demonstrate ineffective

assistance of appellate counsel on this issue because the claim

itself was meritless.     (ECF No. 9-35, at 19.)    The PCR court

expressly stated that the trial court’s failure to provide a

curative instruction did not violate Petitioner’s constitutional

rights because the testimony had been mischaracterized by the

defense.   (Id. at 13.)    The PCR court found that Trooper Quinn’s

testimony was rationally based on his own perception and his

testimony assisted the jury in determining the credibility of

the witness’ identification.     (Id.)   The Appellate Division

                                  25
summarily affirmed the PCR court’s holding, stating “[t]here was

no imperative for curative or additional jury instructions under

the circumstances presented.”   See Gould, 2017 WL 4079023, at

*4-5.

     Here, Petitioner has not shown that this claim was plainly

stronger than the other claims raised by appellate counsel on

direct appeal.   Although Petitioner alleges Trooper Quinn

testified as to his certainty of Petitioner’s guilt, the record

does not support that assertion.     Within the context of Trooper

Quinn’s testimony, it is clear that his statement, “[t]here was

no doubt in my mind he had chosen the individual who did the

shooting” was referring to Robinson’s confidence of his

identification of the shooter during the photo array.     A

curative instruction may be given when it is necessary to

mitigate or negate prejudicial evidence.    Donnelly v.

DeChristoforo, 416 U.S. 637, 644 (1974).    However, Petitioner’s

argument that Trooper Quinn’s testimony prejudiced him by

providing an opinion as to Petitioner guilt is inaccurate.    As

the Appellate Divisions held, that claim is a

mischaracterization of Trooper Quinn’s testimony.    Trooper Quinn

was not providing an opinion, but rather, remarking upon the

confidence Robinson had in identifying the shooter.    Therefore,

no curative instruction was necessary.    Accordingly, the state

courts’ adjudication of this claim was not contrary to or an

                                26
unreasonable application of clearly established federal law.

Petitioner is not entitled to relief on this claim.

   iii.     Prosecutorial Misconduct

     Petitioner also asserts appellate counsel was ineffective

for not arguing that the State had committed prosecutorial

misconduct.    (ECF No. 1-4, at 10-12.)   Petitioner alleges the

following three instances of prosecutorial misconduct were so

egregious that they deprived him of a fair trial.     (ECF No. 1-4,

at 9-12.)

     First, at trial, Adams testified as a defense witness and

testified that Petitioner was not the man who shot him.      In an

attempt to attack the credibility of Adams’ statement, the

prosecutor elicited testimony from Adams that he was hesitant to

provide information to law enforcement because he did not want

to become known as a “snitch.”     (ECF No. 9-31, at 111.)   The

prosecutor then asked Adams whether he had ever heard of a

website called “Stop Camden Snitching.”     (Id. at 112.)

Petitioner replied that he was unaware of that website, that he

did not even own a computer.     (Id.)   The prosecutor moved on to

the next question.    (Id.)

     Second, the prosecutor also questioned Adams about an

affidavit he wrote stating Petitioner was not the individual who

shot him.    (Id. at 110.)    The prosecutor asked, “Without telling

us where you living, isn’t it true that at the time you wrote

                                   27
that affidavit you were living in close proximity to the

defendant, Charles Gould?”     (Id. (emphasis added).)   Adams

responded that no, the two men had not been in close proximity.

(Id. at 110-11.)     The prosecutor later repeated, “And you’re

denying living in the same exact location as the defendant,

Charles Gould, was living when you wrote that affidavit?”        (Id.

at 118.)    Adams responded, “I was living in the Camden County

Jail.”    (Id.)   Adams response was stricken from the record.

     Finally, during the prosecutor’s summation, she attempted

to rebut the challenge to Detective Barilotti’s investigation as

having stemmed solely from “word on the street.”     (ECF No. 9-32,

at 46.)    During defense counsel’s closing remarks, she stated

that the case had been based upon “the word on the street.”

(ECF No. 9-32, at 21-22.)     In response, the prosecutor remarked

during summation, in pertinent part:

            And then finally I want to talk to you about
            the word on the street. The word on the
            street, [defense] counsel made a lot of it.
            But, counsel wants you only to think the
            word on the street goes in one direction and
            that one direction is from the word to the
            witnesses, that’s the only way she thinks it
            goes, from the word on the street to taint
            the witnesses about what they say and who
            they identify.

            I submit to you that it is equally as likely
            and more likely the word on the street is
            the other way. If you hear something on the
            street, the word on the street, are you
            going to believe it and pass it along if it
            didn’t come from someone who actually

                                  28
           witnesses that crime? Are you going to
           repeat the word on the street if it didn’t
           come from a credible source?

           Common sense will tell you it is just as
           likely and more likely the word on the
           street didn’t taint the witnesses, it was
           started by these witnesses, that these
           witnesses are who started it. You have not
           direct evidence of that, but [defense]
           counsel wants you to believe that that is
           what tainted them.

           It is equally probable reasonable that they
           started the word on the street and that’s
           how it got to the police and then the word
           on the street was confirmed by those three
           eyewitnesses.

(Id. at 46.)

     Petitioner argues that these three instances of alleged

misconduct - the prosecutor’s question of Adams whether he had

heard of the website “Stop Camden Snitching,” the prosecutor’s

inquiry of Adams whether he had been in prison with Petitioner,

and the prosecutor’s references during closing remarks to “the

word on the street” – should have been litigated by appellate

counsel on direct appeal.    (ECF No. 9-13, at 10-12.)

     Petitioner first raised this claim during his PCR

proceedings.   See Gould, 2017 WL 4079023, at *2.   The Appellate

Division found that “[Petitioner’s] claims of prosecutorial

misconduct and unfairness are not objectively borne out by the

record.”   Id. at *4.   The Appellate Division held that

Petitioner had received a fair trial and neither the


                                 29
prosecutor’s questions in examining the witnesses, nor the

prosecutor’s remarks during summation exceeded “the fair realm

of zealous advocacy.”   Id.    The Appellate Division found that

Petitioner had simply not established that his appellate counsel

had been ineffective.   Id. at *4-5.

     Here, Petitioner has not shown that these claims of

prosecutorial misconduct are plainly stronger than the other

claims appellate counsel raised on direct appeal.      None of the

remarks that Petitioner points to rise to the level of a

constitutional violation.     To violate due process, “it is not

enough that the prosecutor’s remarks were undesirable or even

universally condemned . . . the prosecutor’s comments must “so

infect the trial with unfairness as to make the resulting

conviction a denial of due process.”      Donnelly, 416 U.S. at 643.

The prosecutor’s conduct must be sufficiently prejudicial within

the context of the entire trial.       See Werts v. Vaughn, 228 F.3d

178, 198 (3d Cir. 2000) (citing Greer v. Miller, 483 U.S. 756,

766 (1987)).

     In the instant case, considering the entire trial record in

context, none of the instances Petitioner references amounted to

prosecutorial misconduct.     The prosecutor fairly challenged the

credibility of the Adams’ statement that Petitioner was not the

individual who shot him.    The prosecutor explicitly did not

attempt to elicit testimony from Adams that he had been in

                                  30
prison with Petitioner, as evidenced by the fact that prosecutor

prefaced her question to Adams, by saying, “Without telling us

where you were living, isn’t it true that . . .”     And, the

prosecutor appropriately remarked during summation upon the

defense’s attack that the investigation into the shooting had

been based solely upon “word from the street.”     Petitioner has

not shown that any of these alleged instances of prosecutorial

misconduct were plainly stronger claims than the ones raised by

appellate counsel on direct appeal.    Accordingly, this Court

does not find that the state courts’ adjudication of this claim

was contrary to, or an unreasonable application of, clearly

established federal law.    Petitioner is not entitled to relief

on this claim.

    iv.   Reconstruction of the Record

  Petitioner submits his appellate counsel was also ineffective

for “failing to seek a reconstruction of the record concerning

vital testimony that was not transcribed due to equipment

malfunction.”    (ECF No. 1-4, at 12-13.)   Specifically,

Petitioner submits that the testimony of Victoria Long and the

discussion between the trial court and defense counsel regarding

a jury instruction for Long’s testimony were not transcribed.

(Id. at 12.)    Petitioner alleges that without this crucial

information, appellate counsel could not possibly have provided

effective assistance.    (Id. at 12-13.)

                                 31
     Petitioner raised this claim during his PCR proceedings.

(ECF No. 9-13, at 14.)   The PCR court held simply that the claim

was “meritless.”   (ECF No. 9-35, at 19).   The Appellate Division

similarly found Petitioner’s claim of ineffective assistance of

appellate counsel was unavailing and did not warrant comment.

See Gould, 2017 WL 4079023, at *5.

     This Court agrees with the Appellate Division’s holding and

finds that Petitioner’s argument is not borne out by the record.

On the second day of the trial, May 5, 2011, Trooper Quinn

testified in the morning.   (ECF No. 9-30.)    During Trooper

Quinn’s testimony about witness Kelly Robinson’s identification

of Petitioner from a photo array, the transcript states the

following:

          (Whereupon, as a result of a malfunction
          with the Court Reporter’s steno machine
          which required immediate attention, the
          remainder of the morning session was tape
          recorded. Those proceedings included the
          remainder of this witness’ testimony, the
          testimony of Victoria Long, and the
          testimony of Arthur Barilotti.)

(Id. at 72-73.)

     As indicated in the above transcript, the remainder of that

morning’s proceedings were tape recorded.     (ECF No. 9-29.)   The

tape-recorded proceedings, which were later transcribed,

included the remained of Trooper Quinn’s testimony, the entirety

of Victoria Long’s testimony, and the subsequent Gross hearing


                                32
that was conducted.   (Id.)   At the end of that recording, the

court indicates that the court reporter’s machine has been

repaired and the afternoon proceedings that day will be

transcribed again by the court reporter.     (Id. at 27.)

     Accordingly, Petitioner’s argument that Long’s testimony

was not recorded and that appellate counsel should have sought a

“reconstruction of the record” is completely without merit since

Long’s entire testimony was tape recorded and appellate counsel

had the complete trial record.    Thus, this claim is not plainly

stronger than the other claims raised by appellate counsel on

direct appeal.   The state court’s determination of this claim

was not contrary to, or an unreasonable application of, clearly

established federal law.   Petitioner is not entitled to relief

on this claim.

  IV.   CERTIFICATE OF APPEALABILITY

     The AEDPA provides that an appeal may not be taken to the

court of appeals from a final order in a § 2254 proceeding

unless a judge issues a certificate of appealability on the

ground that “the applicant has made a substantial showing of the

denial of a constitutional right.”     28 U.S.C. § 2253(c)(2).

This Court will deny a certificate of appealability because

jurists of reason would not find it debatable that dismissal of

the Petition is correct.



                                 33
  V.     CONCLUSION

       For the above reasons, the § 2254 habeas petition will be

denied, and a certificate of appealability will not issue.    An

appropriate Order follows.




Dated: September 30, 2019                s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                 34
